Title: To Thomas Jefferson from George Taylor, Jr., 13 August 1792
From: Taylor, George, Jr.
To: Jefferson, Thomas



Dear Sir
Philadelphia 13th. Augt. 1792.

I had the honor to receive your favor of the 29. Ult. on the 7th. instant. The letter from Mr: Maury I caused to be inserted in the papers of the following day agreeably to your desire.
Some mistake having arisen not only in the communication from the Commissioners to me, but also with respect to the plans or plate said to have been forwarded by Mr. Blodget in the Sloop Juno Captain Norton, I have thought it my duty to inform them thereof by a letter the copy of which I send herein enclosed.
Mr: Poupard, who is sinking the seals for the western territory informed me that Judge Turner desired him to sink the Great Seal in Silver. As this will require at least eight dollars, and it may not accord with your wishes to have any of them of that metal, I take the liberty to request your instructions on the subject. I have the honor to be with sentiments of the highest respect, Dr. Sir, Your most obedient and very humble servant

Geo: Taylor Jr.


